Citation Nr: 0312099	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  95-20 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to service connection for cervical spine 
degenerative changes.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William Harryman, Counsel




INTRODUCTION

The veteran had active duty from February 1974 to February 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  


REMAND

The Board issued a decision in this case in March 2000, 
denying, inter alia, service connection for cervical spine 
degenerative changes on the basis that the claim was not well 
grounded.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  
Subsequently, Congress enacted legislation that eliminated 
the requirement for a well-grounded claim, enhanced VA's duty 
to assist a claimant in developing facts pertinent to his 
claim, and expanded on VA's duty to notify the claimant and 
his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West 2002)).  In addition, VA recently promulgated 
regulations that implement the statutory changes effected by 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  In light of the change in the law and pursuant to a 
Joint Motion for Remand and to Stay Proceedings, the Court 
vacated the Board's March 2000 decision as to this issue and 
remanded the case for the Board again to consider the 
veteran's appeal.  

Because the record does not reflect that the veteran has been 
properly advised of the provisions of the VCAA as they relate 
to his claim for service connection for cervical spine 
degenerative changes, a Remand is required so that the RO can 
do so and so that the RO can again consider the veteran's 
claim in light of the revisions to the law.  

The Board notes that the other appealed issue that was 
addressed in the Board's March 2000 decision, entitlement to 
an evaluation in excess of 10 percent for residuals of a left 
chest and shoulder gunshot wound, is now moot.  Pursuant to a 
stipulation between the parties, the Court terminated the 
veteran's appeal of that issue.  

Therefore, this case is REMANDED to the RO for the following 
actions:  

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his appealed 
claim, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The letter 
should include notice as to the specific 
types of evidence that would help 
establish his claim for service 
connection for cervical spine 
degenerative changes.  

2.  Upon completion of all notification 
directed above , the RO should again 
consider the veteran's claim.  If action 
taken remains adverse to him, he and his 
accredited representative, if any, should 
be furnished with a supplemental 
statement of the case and they should be 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



